Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106356497 to Wang et al. (IDS filed 28 January 2022, using English translation Patentscope), hereinafter referred to as “WANG”, and in further view of US 2014/0255739 A1 to Maleki et al., hereinafter referred to as “MALEKI”.
Regarding Claims 11, 15 and 20, WANG teaches a battery comprising: 
an electrode winding body (see winding battery in FIGs 7, 8); and 
an exterior body (see the structure being laminated, particularly FIG 11; see also [0070-0075]) that wraps the electrode winding body, 
wherein the secondary battery comprises a three-dimensional step shape having a narrow portion (see second pole piece 13 in FIG 7, see also [0064-0072]) and a wide portion first pole piece 12 in FIG 7, see also [0064-0072]) with a boundary edge line between the narrow and wide portions (see annotated FIG 7 below), 
wherein a winding axis of the winding structure is substantially parallel to an extending direction of a terminal element of the secondary battery (see the winding axis annotated on FIG 7 and shown in FIG 8 as being parallel to the direction in which pole lugs 2 protrude from the winding battery), and 
wherein the terminal element extends in the extending direction from the narrow portion at the boundary edge line (see FIG 11 and [0072] which teaches the pole lugs 2 extending from the stepped surface which corresponds to the ends of the narrow portions/second pole piece 13; see also annotated FIGs 8 and 11 below).  

    PNG
    media_image1.png
    595
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    437
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    343
    595
    media_image3.png
    Greyscale

	WANG is not particular to the electrode winding body having a positive electrode, a negative electrode, and a separator disposed therebetween, with the electrode winding body including a winding structure in which the positive electrode, the negative electrode, and the separator are integrally wound. Regarding Claim 15, while WANG teaches the pole piece being a substantially comb teeth shape in a non-wound state (see FIG 7), WANG is further not particular to each of the positive electrode, the negative electrode and the separator having the comb-teeth shape.  Regarding Claim 20, WANG is silent to the positive electrode and negative electrode having a layer configured for inserting and extracting lithium ions.
	MALEKI teaches it known that electrochemical cells generally are made from a positive electrode (cathode), a negative electrode (anode), and a separator that prevents the two electrodes from touching (see [0036]) and further teaches wound battery embodiments in which positive electrode, negative electrode, and separator having corresponding geometry where there are portions from which material is removed and is wound (see [0030-0058]). MALEKI further teaches having a layer being a lithium intercalculation material as commonly employed in lithium cells, there being a layer of electrochemically active positive electrode material, and there being a layer of electrochemically active negative electrode material (see [0037-0043]). 
It would be obvious to one having skill in the art as of the effective filing date of the claimed invention to modify WANG with the teachings of MALEKI because MALEKI teaches an obvious alternative to the shape and winding of batteries and the components therein known in the art (see MPEP 2144).
Regarding Claim 12, being that WANG teaches the closeout end 11 as the narrow portion most exterior of the winding battery, it can be asserted that the pole lugs 2 shown in FIG 11 extending from the stepped surface are extending from or substantially proximal to the winding start point of the winding structure (see FIG 8; see further [0070-0072]).
Regarding Claim 13, the winding battery taught in WANG (see particularly the battery shown in FIG 11) has a substantially identical degree of flatness to that of FIG 7 instant disclosure—FIG is also disclosed in [0078] as being the overall three-dimensional shape of the secondary battery 100 of the present invention. Therefore, while WANG does not remark on the flatness of the overall three-dimensional shape of the battery, it can be asserted by one having ordinary skill in the art as of the effective filing date of the claimed invention that the battery taught in WANG is flat (see FIG 11).
Regarding Claim 14, WANG teaches the pole lugs 2 as extending from the stepped surface of the winding battery (see FIG 11); as the stepped surface is disposed along an intermediate level of the overall winding battery, it can be asserted the pole lugs 2 are disposed at an intermediate level of the battery.
Regarding Claim 16, WANG teaches the boundary between a narrow portion and a wide portion in the comb-teeth shape being to bending location (see annotated FIG 7 above wherein the dashed line coordinates with the folding arrangement depicted in FIG 8).  
Regarding Claim 17, WANG teaches the pole lugs 2 as extending from the stepped surface of the winding battery (see FIG 11, see also [0070-0072]) however WANG only depicts the battery exterior of the laminated structure and does not show the terminal element extending therefrom the stepped surface as disposed in the narrow portion of the comb-teeth shape. However, it would have  been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that, to position pole lugs 2 as extending from the stepped portion, the pole lugs 2 attached to the narrow portion in a similar manner and orientation they were attached to the wide portion (see FIG 8) to achieve the alternate embodiment.
Regarding Claim 18, WANG teaches the pole lugs 2 as extending from the stepped surface of the winding battery (see FIG 11, see also [0070-0072]). 
Regarding Claim 19, WANG teaches the pole lugs 1 as being adjacent to each other on the stepped surface of the winding battery (see FIG 11). 
Response to Arguments
Applicant’s arguments filed Mar 4, 2022 with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722